Citation Nr: 1729057	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-27 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for trochanteric bursitis of the right hip (right hip disability).

2.  Entitlement to a disability rating in excess of 10 percent for trochanteric bursitis of the left hip (left hip disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to March 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2004 and March 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2011, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in February 2014 and September 2016.  At those times, the Board remanded the case for additional development. Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the September 2016 remand, the Board ordered the RO to schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, and severity of her right and left hip disabilities.  In November 2016, a duty to assist letter was sent to the Veteran asking her to RSVP to her VA examination.  No response was received from the Veteran, and in December 2016, her examination was cancelled and her claims were readjudicated in a January 2017 supplemental statement of the case, denying her increased ratings claims.

In a June 2017 Informal Hearing Presentation, the Veteran's representative noted that the RO denied an increase in the Veteran's claims because "she failed to attend an examination."  However, the representative noted that they were not aware that a VA examination had actually been scheduled for the Veteran, and when that examination was to have taken place.  Furthermore, the representative argued that they were unaware that the Veteran needed to "RSVP" an invitation to a VA examination.  The representative noted that it had always been its understanding, and VA policy, that the protocol was to schedule the examination, and expect that, as long as the Veteran's address was correct, the Veteran would show for the examination.  The representative pointed out that the RO was using the language of a "no-show" for a non-response to a "RSVP" letter.  

Given the uncertainty described above, and the Veteran's apparent willingness to appear for a VA examination that the Board previously found necessary, a new VA examination should be scheduled to determine the current nature, extent, and severity of the Veteran's service-connected hip disabilities.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, and severity of her right and left hip disabilities.  The examiner should note in the examination report that the claims folder and this remand have been reviewed.  Any testing deemed necessary should be performed, including x-rays and appropriate range of motion studies.  

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and compared with the range of the opposite joint.  
The examiner should further comment on:

a. Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b. The examiner should report on whether there is any ankylosis of the hips, impairment of the thighs, or limitation of abduction.

c. The examiner must then render an opinion concerning the effect of the Veteran's service-connected right and left hip disabilities on her ordinary activity and her ability to procure and maintain employment.

2. The RO must notify the Veteran that it is her responsibility to report for any examination scheduled and to cooperate in the development of her claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

